DETAILED ACTION
The following Second Non-Final office action is in response to application 17/144,113 filed on 2/15/2022.
Status of Claims
Claims 1 and 5-9 are canceled. Claims 2-4 and 10-11 are amended. Claims 2-4 and 10-20 are currently pending and have been rejected as follows. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 USC 103 as being unpatentable over the teachings of
Turato et al, US Publication No. 2019/0025856 A1, hereinafter Turato, in view of
Perl et al, US Publication No. 2018/0075380 A1, hereinafter Perl. As per,

	
Claim 2
Turato teaches
A system for multi-user asset sharing and risk assessment comprising: 
one or more controlled assets; (Turato fig. 3 noting the vehicle 330)
a key generator that generates a key; (Turato [0016] “the fleet management system of the present invention previously provides a protected, secure, single-use token to the user's computing device upon making a reservation (or close to the starting time of the reservation), which is then securely communicated to the vehicle. The vehicle processes the token and allows access if the information in the token is valid”)
wherein the key enables at least one of a locking and start function for the one or more controlled assets; (Turato fig. 5 noting the locking and start function for a car based on the key)
wherein a shift assigned to a user is stored in database connectively associated with a processor connectively associated with a non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to check if the key was requested from the user during the assigned shift and only provides the key to the user for the assigned shift; (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors;” [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
[…];
and wherein a processor connectively associated with a non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to use […] for the user to determine whether to provide the key to the user for the assigned shift. (Turato [0101] “the present invention comprises a user enrollment or registration component. This component reviews potential users backgrounds and qualifications, including, but not limited to, user training, licensure reviews, background checks, and credit checks”)
Turato does not explicitly teach
a risk database, wherein the risk database stores payment timeliness data in a data field corresponding to the user and the payment timeliness data is used to generate a risk value for the user; 
[…] the risk value […].
Perl however in the analogous art of multi-user asset sharing teaches
a risk database, wherein the risk database stores payment timeliness data in a data field corresponding to the user and the payment timeliness data is used to generate a risk value for the user; (Perl fig. 3 noting the Operation Data Store 12; [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores;” [0039] “the second risk-transfer system 12, wherein in the latter case, the scoring data can be provided by the second risk-transfer system 12 to the first risk-transfer system 12 and/or the risk exposed motor vehicles 41;” [0040] “expert-system-based circuit 10, which cooperates the coupled first and second risk-transfer systems 11/12;” [0043] “the telematics-based system 1 captures and categorizes risk-transfer profiles 114 in a result list;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
[…] the risk value […]. (Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system to include a risk database storing payment timeliness data and generating a risk value in view of Perl in an effort to reduce carrier costs (see Perl ¶ [0022] & MPEP 2143G).
Claim 3
Turato teaches
[…]; 
wherein a processor connectively associated with a non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to use […] for the user to determine whether to provide the key to the user for the assigned shift. (Turato [0101] “the present invention comprises a user enrollment or registration component. This component reviews potential users backgrounds and qualifications, including, but not limited to, user training, licensure reviews, background checks, and credit checks”)
Turato does not explicitly teach
a risk database, wherein the risk database stores a driver risk score in a data field corresponding to the user and the driver risk score is used to generate a risk value for the user; 
[…] the risk value […].
Perl however in the analogous art of multi-user asset sharing teaches
a risk database, wherein the risk database stores a driver risk score in a data field corresponding to the user and the driver risk score is used to generate a risk value for the user; (Perl fig. 3 noting the Operation Data Store 12; [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores;” [0039] “the second risk-transfer system 12, wherein in the latter case, the scoring data can be provided by the second risk-transfer system 12 to the first risk-transfer system 12 and/or the risk exposed motor vehicles 41;” [0040] “expert-system-based circuit 10, which cooperates the coupled first and second risk-transfer systems 11/12;” [0043] “the telematics-based system 1 captures and categorizes risk-transfer profiles 114 in a result list;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
[…] the risk value […]. (Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
The rationales to modify/combine the teachings of Turato with/and the teachings of Perl are presented in the examining of claim 2 and incorporated herein.
Claim 4
Turato teaches
an asset database, wherein the asset database stores asset family data corresponding to assets in the asset database; (Turato [0004] “Vehicles in a connected fleet may include, but are not limited to, automobiles, trucks, vans, buses, motorcycles, bicycles, mopeds, construction and utility vehicles, battery-powered carts, golf carts, airplanes, aircraft, boats, watercraft, and the like;” [0065] “Each subsystem may be connected to one or more databases and processors. The management system may also include a backend system where OBD II codes and protocols associated with different fleet vehicles may be managed and stored”)
wherein a processor connectively associated with a non-transitory computer-readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to use the asset family to assign assets to the user based upon […] assigned to the user. (Turato [0004] “Fleets may be combined to make larger fleets, and fleets may also be sub-divided into component fleets by various parameters (e.g., type of use, type of customer or user”)
Turato does not explicitly teach
[…] a risk value […].
Perl however in the analogous art of multi-user asset sharing teaches
[…] a risk value […]. (Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
The rationales to modify/combine the teachings of Turato with/and the teachings of Perl are presented in the examining of claim 2 and incorporated herein.

Claim 10 is rejected under 35 USC 103 as being unpatentable over the teachings of
Turato in view of Perl in view of 
Emily Delbridge, Parked Car Insurance, July 11, 2016, https://web.archive.org/web/20170218030223/https://www.thebalance.com/parked-car-insurance-527045, hereinafter Delbridge. As per,

Claim 10
A method for multi-user asset sharing and risk assessment, comprising: Page 3 of 7Appl. No. 17/144,113 Response Dated February 15, 2022 Response to Office action dated November 16, 2021 
storing a shift assigned to a user in a database; (Turato fig. 3; fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors”) 
determining if the shift is assigned to the user; (Turato fig. 19; [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
generating a key for use during the shift if the shift is assigned to the user; (Turato [0016] “the fleet management system of the present invention previously provides a protected, secure, single-use token to the user's computing device upon making a reservation (or close to the starting time of the reservation), which is then securely communicated to the vehicle. The vehicle processes the token and allows access if the information in the token is valid”)
wherein the generated key enables at least one of a locking and start function for the one or more controlled assets during the shift; (Turato fig. 5 noting the locking and start function for a car based on the key)
[…];
[…];
[…] to determine whether to generate a key for the user during the shift; (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors;” [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
[…]. 
Turato does not explicitly teach
monitoring payment timeliness of a user;
populating a risk database with the payment timeliness data, wherein the risk database stores the payment timeliness data in one or more data fields corresponding to the specific user;
and, the payment timeliness data is used to create a risk value assigned to the user and the risk value is further used […];
and determining if an asset is parked and insuring the asset only during the time it is parked.
Perl however in the analogous art of multi-user asset sharing teaches
monitoring payment timeliness of a user; (Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores”)
populating a risk database with the payment timeliness data, wherein the risk database stores the payment timeliness data in one or more data fields corresponding to the specific user; (Perl fig. 3 noting the Operation Data Store 12; [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores”) 
and, the payment timeliness data is used to create a risk value assigned to the user and the risk value is further used […]; (Perl [0039] “the second risk-transfer system 12, wherein in the latter case, the scoring data can be provided by the second risk-transfer system 12 to the first risk-transfer system 12 and/or the risk exposed motor vehicles 41;” [0040] “expert-system-based circuit 10, which cooperates the coupled first and second risk-transfer systems 11/12;” [0043] “the telematics-based system 1 captures and categorizes risk-transfer profiles 114 in a result list;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system to include a risk database storing payment timeliness data and generating a risk value in view of Perl in an effort to reduce carrier costs (see Perl ¶ [0022] & MPEP 2143G).
Delbridge however in the analogous art of asset management teaches
and determining if an asset is parked and insuring the asset only during the time it is parked. (Delbridge “Protecting your Vehicle While Parked … Parked car insurance is provided to a vehicle stored at your home or storage facility by comprehensive coverage.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system and Perl’s risk value to include insurance while parked in view of Delbridge in an effort to save money on insurance (see Delbridge “It saves you money by reducing your overall cost of insurance.” & MPEP 2143G).
Claims 11-15 and 17-20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Turato in view of Perl in view of Delbridge in further view of
Domnick, US Publication No. 20180211170 A1, hereinafter Domnick. As per,

Claim 11
Turato / Perl / Delbridge do not explicitly teach
further comprising: using shift data to calculate the risk value based upon the length of one or more shifts assigned to the user;  
Domnick however in the analogous art of asset management teaches
further comprising: using shift data to calculate the risk value based upon the length of one or more shifts assigned to the user; (Domnick fig. 3; [0041] “each driver that is scored from set 304 of driver log information 121. For example, for identification of at-risk drivers, derivation rules 407 may define derivations 409”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system, Perl’s risk value, and Delbridge’s parked insuring to include shift data to calculate risk in view of Domnick in an effort to reduce occurrence of variables that flag risk (see Domnick ¶ [0029] & MPEP 2143G).
Claim 12
Turato teaches
[…] determine whether to generate a key for the user during the shift. (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors;” [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
Turato / Perl / Delbridge do not explicitly teach
further comprising using weekly hour limits to […].  
Domnick however in the analogous art of asset management teaches
further comprising using weekly hour limits to […]. (Domnick [0039] “if over the course of one week, the driver has been On-Duty and driving in excess of limitations imposed by the government and/or has driver for more than 12 hours in a day … the one or more predictor variables may be government mandated variables (e.g., driving hours per week)”)
The rationales to modify/combine the teachings of Turato / Perl / Delbridge with/and the teachings of Domnick are presented in the examining of claim 11 and incorporated herein.
Claim 13
Turato teaches
[…] determine whether to generate a key for the user during the shift. (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors;” [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
Turato / Perl / Delbridge do not explicitly teach
further comprising using daily hour limits to […].  
Domnick however in the analogous art of asset management teaches
further comprising using daily hour limits to […].  (Domnick [0039] “if over the course of one week, the driver has been On-Duty and driving in excess of limitations imposed by the government and/or has driver for more than 12 hours in a day, each of the violations may be maintained”)
The rationales to modify/combine the teachings of Turato / Perl / Delbridge with/and the teachings of Domnick are presented in the examining of claim 11 and incorporated herein.
Claim 14
Turato teaches
[…] determine whether to generate a key for the user during the shift. (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors;” [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
Turato / Perl / Delbridge do not explicitly teach
further comprising using sleep checks to  […].
Domnick however in the analogous art of asset management teaches
further comprising using sleep checks to […]. (Domnick fig. 3; [0041] “indicators may include derivations 409 that relate to one or more predictors, such as, but not limited to: … whether a driver is getting sleep during certain hours of a day”)
The rationales to modify/combine the teachings of Turato / Perl / Delbridge with/and the teachings of Domnick are presented in the examining of claim 11 and incorporated herein.
Claim 15
Turato teaches
[…] determine whether to generate a key for the user during the shift. (Turato fig. 19; [0065] “As depicted therein, management system 300 includes a plurality of sub-systems including, for example, fleet management servers 305, mobile and web management servers 310, and reservation and rental application servers 315. Each subsystem may be connected to one or more databases and processors;” [0115] “The telematics unit first verifies the digital signature of the reservation object (in relation to the public certificate of the system server) … The unit then verifies that the timestamp in the data packet is valid)
Turato / Perl / Delbridge do not explicitly teach
further comprising using monopoly checks to […].  
Domnick however in the analogous art of asset management teaches
further comprising using monopoly checks to […]. (Domnick [0039] “Additional violations may include “No 8 Hours Off in 24 Hours Violation” that is flagged when the driver has not had an opportunity to rest for at least 8 hours during a 24 hour period and the “Shift Exceeds Overlapping 12 Hours On-Duty Violation” that is flagged when the driver is on-duty over the course of two days with overlapping shifts”)
The rationales to modify/combine the teachings of Turato / Perl / Delbridge with/and the teachings of Domnick are presented in the examining of claim 11 and incorporated herein.
Claim 17
Turato teaches
further comprising using location data of the asset to calculate the distance from the asset to a charge location.  (Turato [0123] “the current location and speed of a vehicle may only be polled within a set period (e.g., one hour, two hours, or similar threshold) of an expected or scheduled arrival or return time;” [0093] “ the TCU can monitor battery levels and remind a user via a mobile device when a charge is required. If so, the system may direct the user to a nearby charging location. The TCU can also report battery levels to the management system, enabling the management system to determine whether the vehicle will need to be recharged before it is provided to the next use”)
Claim 18
Turato / Perl / Delbridge do not explicitly teach
further comprising using calculating the user risk value based upon user ranking.  
Domnick however in the analogous art of asset management teaches
further comprising using calculating the user risk value based upon user ranking.  (Domnick [0050] “ the one or more at-risk driver scoring lists 123 may further include a rank 318”)
The rationales to modify/combine the teachings of Turato / Perl / Delbridge with/and the teachings of Domnick are presented in the examining of claim 11 and incorporated herein.
Claim 19
Turato / Perl / Delbridge do not explicitly teach
wherein the user ranking comprises data generated by one or more additional users during alternative shifts.  
Domnick however in the analogous art of asset management teaches
wherein the user ranking comprises data generated by one or more additional users during alternative shifts. (Domnick [0050] “ the one or more at-risk driver scoring lists 123 may further include a rank 318;” [0051] “generating a report to alert the user 126 of at-risk drivers may include ranking the one or more drivers”)
The rationales to modify/combine the teachings of Turato / Perl / Delbridge with/and the teachings of Domnick are presented in the examining of claim 11 and incorporated herein.
Claim 20
Turato teaches
wherein assets are assigned to a user at least in part based upon at least one or more of the following: […]. (Turato [0101] “the present invention comprises a user enrollment or registration component. This component reviews potential users backgrounds and qualifications, including, but not limited to, user training, licensure reviews, background checks, and credit checks”)
Turato / Delbridge / Domnick do not explicitly teach
[…] the risk value; asset family; user location; and, asset location.
Perl however in the analogous art of multi-user asset sharing teaches
[…] the risk value; asset family; user location; and, asset location. (Perl [0022] “the generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores;” [0049] “The central, expert-system-based circuit 10 receives in response to the emitted shadow request 109 a plurality of individualized risk-transfer profiles 114 based upon the dynamically collected single or compound set of variable scoring parameters”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system, Delbridge’s parked insuring, and Domnick’s shift analysis to include a risk database storing payment timeliness data and generating a risk value in view of Perl in an effort to reduce carrier costs (see Perl ¶ [0022] & MPEP 2143G).

Claims 16 is rejected under 35 USC 103 as being unpatentable over the teachings of
Turato in view of Perl in view of Delbridge in further view of Domnick and in even further view of
Finegold et al, US Publication No. 20130246102  A1, hereinafter Finegold. As per,

Claim 16
Turato / Perl / Delbridge / Domnick do not explicitly teach
further comprising using location data of the asset to calculate the distance from a transition location for the next shift wherein the distance is used to generate an alert to a second user relating to the transition of the asset from a current shift to the next shift. 
Finegold however in the analogous art of asset management teaches
further comprising using location data of the asset to calculate the distance from a transition location for the next shift wherein the distance is used to generate an alert to a second user relating to the transition of the asset from a current shift to the next shift. (Finegold fig. 1; [0021] “Map 10 shows the current location 10 of the shared vehicle and the home destination 14 of the shared vehicle. Map 10 also shows the last known position 16 of the vehicle (includes longitude, latitude and time) and the calculated distance 18 from the vehicles current location 12 to the vehicles home location 14. In this instance the vehicle is only a tenth of a mile from its home location. If the vehicle were a certain distance from the home location, (for example 60 miles) and the time to travel from the current location to the home location exceeded a reasonable time for the current distance (e.g. over an hour) then a potential late return could be identified;” [0027] “ notifying, when a potential late return is determined, at least one of the first member of the vehicle sharing service and a representative of the vehicle sharing service of the potential late return of the shared vehicle”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Turato’s asset management and access system, Perl’s risk value, Delbridge’s parked insuring, and Domnick’s shift analysis to include using location data to alert a second user of an asset’s transition in view of Finegold in an effort to improve customer experience satisfaction (see Finegold ¶ [0020]-[0021] & MPEP 2143G).
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160092825 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624